Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Office acknowledges the receipt of Applicant’s restriction election filed December 4, 2020. Applicant elects an exogenous gene encoding a TT2-type MYB transcription factor, soybean and GHMYB36 without traverse. Claims 1-31 are pending. Claims 3-7, 11-13, 19-23 and 27-30 are withdrawn from examination. Claims 1, 2, 8-10, 14-18, 24-26 and 31, to the extent of an exogenous gene encoding a TT2-type MYB transcription factor, soybean plant and GHMYB36, are examined. The restriction is made FINAL.	
Information Disclosure Statement (IDS)
2.	Applicant’s IDS filed October 10, 2019 has been considered to the extent of the English translation submitted. A signed copy is attached. 
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1, 2, 8-10, 14-18, 24-26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
	In claims 1, 2, 8, 9, 16, 18, 24 and 25, the metes and bounds of “TT2-type MYB transcription factor” are unclear. This phrase is not defined. It is unclear how a TT2-type MYB transcription factor differs from a non-TT2-type MYB transcription factor. Paragraph [0048] gives examples but does not provide a definition. It is unclear whether TT2-type refers to MYB transcription factors that have the underlined R2 and R3 regions and TT2 domain as shown in Fig. 2, only the underlined TT2 domain, or a different structure.
	In claims 9 and 25, it is unclear what sequence GHMYB36 denotes. The specifications states that GHMYB36 is SEQ ID NO:1 (p. 8), however, it is unclear whether the claims are limited to SEQ ID NO:1. It is unclear that the art defines GHMYB36 as having a particular sequence structure.
	Clarification and/correction is required.
Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because when the plant of claim 16 is outcrossed with another plant, due to gene segregation during sexual hybridization, the claimed progeny seed may not contain the gene encoding a TT2-type MYB transcription 
Claim Rejections - 35 USC § 112(a)
7. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1, 2, 8, 9, 14-18, 24, 25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification discloses in Example 2 that Trifolium arvense TaMYB14 and Arabidopsis TT2 protein sequences were used to BLAST against a tetraploid cotton genome [0041], and two candidate genes, GHMYB36 and GHMYB10, with high sequence similarities were found [0048]. GHMYB36 is SEQ ID NO:1 which encodes a protein of 271 amino acids, GHMYB10 is SEQ ID NO:2 which encodes a 302-amino Arabidopsis TT2 knockout mutant, which indicates that GHMYB36 and GHMYB10 are orthologs of AtTT2. Example 6 shows that GHMYB36 and GHMYB10 can induce PA accumulation in Medicago hairy roots.
The claimed invention lacks adequate written description for the following reasons. First of all, TT2-type MYB transcription factor lacks adequate written description because it is unclear how TT2-type MYB transcription factor is defined, i.e., how TT2-type differs from non-TT2 type. Without knowing what MYB transcription factors are encompassed by the claims, one skilled in the art cannot predict the structures of the claimed genus of TT2-type MYB transcription factors. Fig. 2 shows underlined R2 and R3 regions and TT2 domain. It is unclear whether the genus of TT2-type MYB transcription factors must include these three underlined sequences or only the TT2 domain region, and whether MYB transcription factors having these three underlined regions or TT2 domain would increase PA upon expression. Secondly, the specification discloses TT2-type MYB transcription factors have been characterized in Arabidopsis, Trifolium, lotus, Medicago, Poplar and cacao [0048]. Fig. 2 shows the 
GHMYB36 lacks adequate written description because Applicant does not disclose a representative number of species as encompassed by these claims. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass GHMYB36 sequences from other sources. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Applicant discloses a single sequence of SEQ ID NO:1 isolated from Gossypium hirsutum. One skilled in the art cannot predict the structures of other GHMYB36 sequences from the sole disclosure of SEQ ID NO:1. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and GHMYB36 sequences from other sources absent 
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP Section 2163, June 2020 version, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
Thus, given the lack of description of TT2-type MYB transcription factors and GHMYB36 transcription factors, the specification fails to provide an adequate written description of the genus of TT2-type MYB transcription factors and GHMYB36 transcription factors that can increase PA in a plant. Accordingly, one skilled in the art would not have recognized Applicant was in possession of the claimed invention at the time of filing. Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991), where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 2, 8, 9, 16-18, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (CN102154313 (Applicant’s IDS)). Luo teaches a method for producing a transgenic plant having increased PA content in cells of the plant comprising transforming plant cells with an exogenous gene encoding a TT2-type MYB transcription factor GhPAPMYB1 having SEQ ID NO:2 in the cells of the plant and producing a plant having increased expression of the sequence and increased PA content in cells of the transgenic plant (Abstract, [0004]). The GhPAPMYB1 transcription factor is an AtTT2 A. thaliana homologous R2R3-MYB protein [0004]. The G. hirsutum (cotton), encode proteins having 271 amino acids [0015], are AtTT2 homologs and both increase PA upon expression. No sequence is recited in the claims for GHMYB36. Accordingly, Luo anticipates the claimed invention.
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 1, 2, 8, 9, 14-18, 24, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN102154313 (Applicant’s IDS)) as applied to claims 1, 2, 8, 9, 16-18, 24 and 25 above, and further in view of Wan et al. (US 20090158466 (A)).
	The teachings of Luo have been discussed supra. Luo teaches plants generically and a transgenic cotton plant specifically.
Luo does not teach a transgenic soybean plant or expression of an additional MYB transcriptional factor.
Wan teaches expression of MYB transcription factors in both transgenic cotton and soybean plants ([0062], [0068]). Wan further teaches MYB68, MYB36, MYB84, MYB37, MYB38 and MYB87 fall within subgroup 14 ([0008], [0039]). Wan teaches that 
It would have been prima facie obvious at the time of filing to substitute the generic plant teaching or the cotton plant of Luo with the soybean plant of Wan, and also express an additional MYB as taught by Wan, to produce a soybean plant having increased tolerance to heat stress in addition to increased PA. Luo teaches expression of a TT2-type MYB transcription factor increases PA in a plant. Wan teaches expression of a subgroup 14 MYB transcription factor increases a plant’s heat tolerance. One skilled in the art would have been motivated to generate a plant having both desirable phenotypes with a reasonable expectation of success.
The Supreme Court has articulated this same sentiment when emphasizing that the patentee’s motivation and purpose do not control an obviousness determination:
In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.  KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398 (2007). Further, “any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). “[T]he motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness.” In re Kemps, 97 F.3d 1427, 1430 (Fed. Cir. 1996). “As long as some motivation or suggestion to combine the references is provided by the prior art taken as In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992). 
Accordingly, the claimed invention is prima facie obvious in view of the prior art.
Conclusion
14. 	Claims 10 and 26 are objected to because they depend from rejected claims but would be allowable if rewritten in independent form containing the appropriate limitations in the claims they depend from. Claims 1, 2, 8, 9, 14-18, 24, 25 and 31 are rejected.
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PHUONG T BUI/Primary Examiner, Art Unit 1663